DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 07-11-2022. As directed, claims 1 and 21 have been amended, claims 5 and 6 have been canceled, and claims 22-23 have been added, with claims 2-4, 8-9, and 11-12 previously canceled. Thus, claims 1, 7, 10, and 13-23 are pending in the application. 

Response to Amendment
Claim 6 has been canceled, rendering the previously held claim objection moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 07-20-2022.
The application has been amended as follows: 
17. (Canceled)
18. (Canceled)

Allowable Subject Matter
Claims 1, 7, 10, 13-16, and 19-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest identified prior art of record is Gwak (US 2020/0293111). 
Regarding amended claim 1, Gwak discloses a massage apparatus (10A; Fig. 21; paragraph 75, lines 1-8) comprising: 
a vibration array including a plurality of vibration devices that are vertically and horizontally arranged (paragraph 75, lines 3-5 indicate that the actuators of the apparatus 10 can be vibratory motors; paragraph 76, lines 1-5 indicate that the virtual actuators on the user interface correspond to physical actuators on the apparatus 10; paragraph 86, lines 1-2 introduce the arrangement area 83 which shows the virtual actuators which correspond to the actuators of the device 10A; paragraph 89, lines 1-3 indicate that there are a plurality of virtual actuators; paragraph 185, lines 1-5 indicate that the device 10A includes a vibration array with a plurality of actuators; Figs. 2 and 21 illustrate that the arrays are horizontally and vertically arranged); 
a driver configured to vibrate the plurality of vibration devices (paragraph 78, lines 1-3 and paragraph 79, lines 1-7 describe the process of driving the apparatus 10 by the pattern generating apparatus 9 according to the input pattern; paragraph 20, lines 1-5 further define a controller for generating a driving signal to the apparatus 10; paragraph 185 further defines that apparatus 10A of Fig. 21 includes a controller); 
and a processor (paragraph 72, lines 1-4) configured to: 
control the driver to generate a stimulus at a stimulus point between the plurality of vibration devices by simultaneously vibrating two or more vibration devices among the plurality of vibration devices (paragraph 78, lines 1-3 and paragraph 79, lines 1-7 describe the process of driving the apparatus 10 by the pattern generating apparatus 9 according to the input pattern; paragraph 20, lines 1-5 further define a controller for generating a driving signal to the apparatus 10; paragraph 185 further defines that apparatus 10A of Fig. 21 includes a controller; paragraph 96 further indicates that a user may draw a path 83P in the arrangement area 83 which includes the virtual actuators which correspond to the physical actuators on 10A, and paragraph 99 further indicates that a stimulus at a stimulus point 83P3 can be generated by commanding virtual actuators V34, V35, and V44 to be driven; Fig. 3), 
select and determine three vibration devices that are located closest to the stimulus point, and control the driver to vibrate the determined three vibration devices among the selected four vibration devices (paragraph 99, lines 1-7 and Fig. 3: the pattern of stimulus is delivered to three of the actuators nearest point 83P3). Gwak further discloses wherein the processor is configured to control the driver to generate the stimulus at the stimulus point by simultaneously vibrating the determined three vibration devices (paragraph 78, lines 1-3 and paragraph 79, lines 1-7 describe the process of driving the apparatus 10 by the pattern generating apparatus 9 according to the input pattern; paragraph 20, lines 1-5 further define a controller for generating a driving signal to the apparatus 10; paragraph 185 further defines that apparatus 10A of Fig. 21 includes a controller; paragraph 96 further indicates that a user may draw a path 83P in the arrangement area 83 which includes the virtual actuators which correspond to the physical actuators on 10A, and paragraph 99 further indicates that a stimulus at a stimulus point 83P3 can be generated by commanding virtual actuators V34, V35, and V44 to be driven “simultaneously”; Fig. 3), and wherein the determined three vibration devices include first, second, and third vibration devices, and wherein the processor is configured to determine a vibration intensity of the first vibration device, a vibration intensity of the second vibration device, and a vibration intensity of the third vibration device based on a first distance between the stimulus point and the first vibration device, a second distance between the stimulus point and the second vibration device, and a third distance between the stimulus point and the third vibration device (paragraph 78, lines 1-3 and paragraph 79, lines 1-7 describe the process of driving the apparatus 10 by the pattern generating apparatus 9 according to the input pattern; paragraph 20, lines 1-5 further define a controller for generating a driving signal to the apparatus 10; paragraph 185 further defines that apparatus 10A of Fig. 21 includes a controller; paragraph 99, lines 1-7 and Fig. 3: the pattern of stimulus is delivered to three of the actuators nearest point 83P3 and lines 7-12 indicate that the driving values can be different depending on the distance of the virtual actuators from the point 83P3).
However, claim 1 as amended further requires “wherein a ratio of the first vibration intensity to the third vibration intensity is equal to a ratio of the third distance to the first distance, and wherein a ratio of the second vibration intensity to the third vibration intensity is equal to a ratio of the third distance to the second distance”, meaning that each of the selected vibration sources has a vibration intensity that is related to the distance from the stimulus point, and further that each of the vibration intensities for the second and third vibration sources are delivered as a ratio of the distances between them. While Gwak indicates that the relied upon vibration sources vibrate at a given intensity relative to a distance from the stimulus point, Gwak only discloses that “A relatively large driving value may be set to the virtual actuator v34 close to the point 83p3, and relatively small driving values may be set to the virtual actuators v35 and v44 relatively distant from the point 83p3.” In other words, Gwak does not disclose that the ratio of vibration intensity of the second and third vibration sources (V35, V44) are output as a ratio of the distances between them. Rather, Gwak only discloses that the closest vibration source (V34) will be driven at a relatively large value, while the remaining two vibration sources are driven at a lower value. Gwak does not discuss, with any specificity, the values of the driving intensities of the second and third vibration sources (V35, V44). For these reasons, the language of amended claim 1 patentably distinguishes over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785